            Case 2:17-cv-02132-RBS Document 59 Filed 04/01/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

XIAOXING XI, ET AL.                          :
                                             :       CIVIL ACTION
            v.                               :
FBI SPECIAL AGENT                            :       NO. 17-2132
ANDREW HAUGEN, ET AL.                        :

                                            ORDER

       AND NOW, this 31st day of March 2021, upon consideration of Defendant the United

States’ Motion to Dismiss Plaintiffs’ Common Law Claims Against It In Plaintiffs’ Second

Amended Complaint (ECF No. 34), and Defendant FBI Special Agent Andrew Haugen’s Motion

to Dismiss Plaintiffs’ Constitutional Claims Against Him in Plaintiffs’ Second Amended

Complaint (ECF No. 35), and all documents submitted in support thereof and in opposition

thereto, it is ORDERED that Defendants’ Motions are GRANTED as follows:

       1.       FBI Special Agent Andrew Haugen’s Motion (ECF No. 35) is GRANTED

pursuant to Federal Rule of Civil Procedure 12(b)(6), and Plaintiffs’ claims against Special

Agent Haugen asserted in Counts I through III of Plaintiffs’ Second Amended Complaint are

DISMISSED with prejudice.

       2.       The United States’ Motion (ECF No. 34) is GRANTED pursuant to Federal Rule

of Civil Procedure 12(b)(1), and Plaintiffs’ claims against the United States asserted in Counts

IV through IX of Plaintiffs’ Second Amended Complaint are DISMISSED with prejudice.

       IT IS SO ORDERED.



                                                             BY THE COURT:


                                                             /s/ R. Barclay Surrick
                                                             R. BARCLAY SURRICK, J.
